Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "particularly including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 - 9 is/are rejected under 35 U.S.C. 103 as being obvious over Milioti (WO 2018/145721 where US 2020/0001586 is used as an English translation) in view of Ausem et al (DE 19925087).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With regards to claim 1, Milioti discloses a method for laminating with protective films deposited using application units (Figure 1 items r and s) on a first and a second face of a flat part moved along a horizontal path (Abstract) and each having a surface to be covered possessing a predetermined height to be covered determined  between a lower edge and an upper edge of the part (paragraph 37) and a predetermined length to be covered determined between a front edge and a rear edge of the part and respectively delimited by a front border and a rear border (paragraph 42), the method comprising:
Disposing on the horizontal path of a first face of the part a first application unit (Figure 1 item s), each including a drum having an application generatrix (Figure 2 item l) and a cutting blade cutting the film in contact with the application drum upstream of the generatrix (Figure 2 item n), and on the horizontal path of the second face of the part, a second application unit (Figure 1 item r), each including a drum having an application generatrix (Figure 3 item l) and a cutting blade cutting the film in contact with the application drum upstream of the generatrix (Figure 3 item n), the second application unit positioned facing a first application unit located on the first face in such a way that each drum of a first application unit faces a drum of a second application unit (as seen in Figure 1 with items r and s positioned one on top of another), and ensuring that, on each drum, a protective film adheres up to the application generatrix (as seen in Figures 2 and 3 protective film adhered to drum with generatrix item l). While Milioti fails to explicitly disclose that the application units are several first and second application units, one of ordinary skills in the art would appreciate that multiple application units would be required based on design requirements and if needed to create a multilayered laminate over the flat part. Additionally duplication of parts does not have patentable weight as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Placing the first application unit (Figure 1 item s) and the second application unit (Figure 1 item r) in different vertical positions such that the combined application with overlapping of the protective films on each of the faces of the part corresponds to the height to be covered (as seen in Figure 1).
Gradually applying as the part travels along the horizontal path, using the first application units and the second application units, the protective films respectively to the first face and to the second face of the part, starting from the front border of the surface to be covered and over the length of the surface to be covered to provide the simultaneous lamination of the two faces of the part (paragraph 45)
And successively cutting out as a function of the horizontal path of the part, using the first and second application units, the protective films at the level of the rear border of the length to be covered in such a way that after the cutting out of the protective film, the protective film adheres up to the application generatrix on each drum (paragraphs 29 and 43).
Milioti states that the system may comprises automatic detection that obtains information of the glass and thereby enabling it to calculate the number of widths needed for completely covering it (paragraph 36) and that the application units are set at a certain height so that the bottom portion of the roll of film is at the height of the bottom edge of the piece of glass plus the height of the margin (paragraph 37). Milioti fails to explicitly disclose that the method comprises detecting the height to be covered on each of the faces of the part.
Ausem discloses a method foe coating an optical or electronic component with a protective film (paragraph 1), in the same field of endeavor as Milioti, where Ausem states that it was well known to detect the height of the workpiece to be covered on each of the faces (paragraph 12). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have detected the height to be covered on each of the faces of the part, as suggested by Ausem, in Milioti’s method. The rationale being that one of ordinary skills in the art would appreciate that in order to ensure that the application units are positioned at a proper height to allow for the glass part to pass it would require detecting the height of the part.
With regards to claim 3, the teachings of Milioti and Ausem are presented above. Additionally Milioti teaches that the method comprises gradually applying as the part travels along the horizontal path, using the application units, the protective films to the face of the part, starting from the front border separated from the front edge of the part, by a margin (paragraph 45) and successively cutting out as a function of the horizontal path of the part, using the application units, the protective films at the level of the rear border separated from the rear edge of the part, by a margin (paragraphs 29 and 43).
With regards to claim 4, the teachings of Milioti and Ausem are presented above. Additionally Milioti teaches that the method further comprises ensuring the movement of the part along the horizontal path using various systems of pairs of rollers disposed on either side of the part and positioned upstream of each application unit and downstream of the last application unit placed on the horizontal path of the part (Figures 1 items a, b, e and f).
With regards to claim 5, the teachings of Milioti and Ausem are presented above. Additionally Milioti teaches that the method further comprises holding, by electrostatic charge, each film in contact with an application drum after its cutting-out and until its application to the part (Figures 2 and 3 item m, paragraph 25).
With regards to claim 6, the teachings of Milioti and Ausem are presented above. Milioti  teaches a machine for laminating a flat part moved along a horizontal path and having on a first and second face a surface to be covered possessing a predetermined height to be covered determined between a lower edge and an upper edge of the part and a predetermined length L to be covered determined between a front edge and a rear edge of the part and respectively delimited by a front border and arear border (Abstract), the machine including:
A system for conveying a part to be laminated, in a vertical position along a horizontal path (Figure 4, paragraph 50)
A first film application unit disposed on the horizontal path of a first face of the part and being vertically moved by a driving member (Figure 1 item s), the first application unit including at least one drum for applying a film and having an application generatrix (Figure 2 item l), the at least one drum moved toward and away from the part by a motor-driven laminating member (paragraph 18), a cutting module being mounted to cut out the film positioned on the drum upstream of the application generatrix (Figure 1 item n). A second film application unit disposed on the horizontal path by the second face of the part (Figure 1 item r), positioned facing a first application unit, the second application unit being vertically moved by a driving member and including at least one drum for applying a film  and having an application generatrix (Figure 2 item l), the drum moved toward and away from the part by a motor-driven laminating member (paragraph 18), a cutting module being mounted to cut out the film positioned on the drum upstream of the application generatrix (Figure 2 item n). While Milioti fails to explicitly disclose that the application units are several first and second application units, one of ordinary skills in the art would appreciate that multiple application units would be required based on design requirements and if needed to create a multilayered laminate over the flat part. Additionally duplication of parts does not have patentable weight as per In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 
A system for detecting the positions of the front edge, the rear edge and the upper edge of the part with respect to the application drums (paragraphs 36 and 42)
A computing and controlling unit linked to the conveying system, the detecting system, the driving members for moving the drums and the cutting modules, this unit determining as a function of the height of the surface of the part to be covered and of the widths of the films (paragraphs 25, 36 and 42), the vertical position of the drums for applying the protective films, this unit being designed for:
Controlling the driving members of the drums to place the drums in vertical positions such that the combined application with overlapping of the protective films on each of the faces of the part corresponds to the height of the surface to be covered (paragraphs 36 – 44)
Consecutively controlling, as a function of the position of the front edge of the part, the motor-driven laminating members, gradually as the part moves along the horizontal path, in such a way as to simultaneously apply the protective films to each face of the part, starting from the front border of the surface to be covered (paragraphs 36 – 44)
Consecutively controlling, as a function of the position of the rear edge of the part, the cutting modules, gradually as the part moves along the horizontal path, in order to cut out the protective films at the level of the rear border of the surface to be covered in such a way that after the cutting-out of the protective film, the protective film adheres up to the application generatrix on each drum (paragraphs 36 – 44)
Milioti states that the system may comprises automatic detection that obtains information of the glass and thereby enabling it to calculate the number of widths needed for completely covering it (paragraph 36) and that the application units are set at a certain height so that the bottom portion of the roll of film is at the height of the bottom edge of the piece of glass plus the height of the margin (paragraph 37). Milioti fails to explicitly disclose that the method comprises detecting the height to be covered on each of the faces of the part.
Ausem discloses a method foe coating an optical or electronic component with a protective film (paragraph 1), in the same field of endeavor as Milioti, where Ausem states that it was well known to detect the height of the workpiece to be covered on each of the faces (paragraph 12). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have detected the height to be covered on each of the faces of the part, as suggested by Ausem, in Milioti’s method. The rationale being that one of ordinary skills in the art would appreciate that in order to ensure that the application units are positioned at a proper height to allow for the glass part to pass it would require detecting the height of the part.
With regards to claim 7, the teachings of Milioti and Ausem are presented above. Additionally Milioti teaches that the machine includes take-up systems including various systems of pairs of rollers disposed on either side of the part and positioned upstream of each pair of application units and downstream of the last pair of application units placed on the horizontal path of the part (Figure 1 items a, b, e and f).
With regards to claim 8, the teachings of Milioti and Ausem are presented above. Additionally Milioti teaches that the machine is characterized in that each application unit includes in association with each application drum an electrostatic charging bar controlled to hold each film in contact with an application drum after its cutting-out and until its application to the part (Figures 2 and 3 item m, paragraph 25).
With regards to claim 9, the teachings of Sato, Zacche and Zanoli are presented above. Additionally Sato teaches that the machine includes for at least one pair of application units disposed facing on another (Figure 1 items r and s), a locking system for transversally locking a drum in the position of application of a film (paragraph 32).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 - 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746